Exhibit 10.2

 

First Amendment to Memorandum of Understanding

 

This First Amendment to Memorandum of Understanding (“this Amendment”) is made
July 3, 2014, between Corinthian Colleges, Inc. and its wholly- and
partially-owned subsidiaries (“Corinthian”) and the U.S. Department of Education
(“the Department”).  This Amendment amends the Memorandum of Understanding
entered into June 22, 2014, by and between the Department and Corinthian (“the
Original MOU”).  Contemporaneously with the execution of this Amendment,
Corinthian and the Department have executed and delivered an Operating Agreement
which is effective as July 8, 2014 (the “Operating Agreement”).

 

Agreement

 

1.              The following paragraphs will be added to the Original MOU, at
the end of the Section entitled “Immediate Funding”:

 

·                  Effective as of the date of this Amendment, the Department
will allow Corinthian to draw down Title IV student aid funds as an advance
against the 21-day delay for student rosters that it will submit by July 7,
2014, and Corinthian may continue to be allowed to draw down Title IV student
aid funds for student rosters that it will submit (which rosters it may submit
through July 11, 2014), in an aggregate amount not to exceed $35 million (“the
Amendment Advance”).  In order to draw down the Amendment Advance, Corinthian
must first satisfy the following conditions:

 

·                  Provide to the Department a detailed list of assets as
described in Section I.A.2 of the Operating Agreement.

 

·                  Provide the Department with a schedule of the disbursements
for which the Amendment Advance will be used, which disbursements shall comply
with the requirements of Section IV.A of the Operating Agreement.

 

1

--------------------------------------------------------------------------------


 

·                  Provide the Department with the data and documents described
in an email dated June 30, 2014 from the Department to Corinthian.

 

·                  The agreement to provide immediate funding described in this
Amendment is conditioned on substantiation by Corinthian, on timely demand by
the Department, that the data submitted is accurate and that it is entitled to
the Title IV student aid funds it claims, and any further funding will be
conditioned on the results of the Department’s subsequent timely review of this
data. The Department’s requests for substantiation of the accuracy of data
submitted shall be consistent with ordinary course HCM-1 disbursement processing
and the data elements described in the second succeeding bullet point below.

 

·                  In order to request the Amendment Advance, Corinthian will
provide a list of eligible students for whom disbursements will be requested,
including for each student: OPEID of the institution the student is attending,
Name, Social Security Number, Date of Enrollment, Expected Graduation Date,
Prior Disbursement Amounts by Program, and Current Disbursement Amounts by
Program.

 

2.              The second paragraph under the heading “Appointment of Monitor”
in the Original MOU is amended to delete the parenthetical therein and replace
it with the following: “(including, without limitation, any disbursements made
pursuant to the terms of this MOU, as amended)”.

 

3.              This Amendment does not supersede any of the Department’s
statutory and regulatory authorities and responsibilities.

 

2

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

CORINTHIAN COLLEGES, INC.

 

 

 

 

 

/s/ Jack D. Massimino

 

Jack D. Massimino

 

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

U.S. DEPARTMENT OF EDUCATION

 

 

 

 

 

/s/ Ted Mitchell

 

Ted Mitchell

 

Under Secretary

 

 

3

--------------------------------------------------------------------------------